Douglas, J.
We adopt the board’s findings and conclusion that respondent violated DR 6-101(A)(3). Clearly, respondent neglected a legal matter entrusted to him by his client. We are also aware of respondent’s previous disciplinary matter concerning his failure to comply with requirements set forth in Gov.Bar R. X. However, after thoroughly considering the evidence in this case, we adopt the panel’s recommended sanction, in part, rather than the sanction recommended by the board.
When imposing a sanction, we will consider not only the duty violated, but the lawyer’s mental state, the actual injury caused, and whether mitigating factors exist. See Dayton Bar Assn. v. Shaman (1997), 80 Ohio St.3d 196, 201, 685 N.E.2d 518, 521, citing Cuyahoga Cty. Bar Assn. v. Boychuk (1997), 79 Ohio St.3d 93, 97, 679 N.E.2d 1081, 1084. In this case, we note respondent’s numerous health problems that apparently existed at the time of the misconduct and the fact that he has accepted full responsibility for his inattentiveness to his client’s needs. Respondent has shown remorse for his neglectful behavior, he has agreed to provide full restitution to his client, and he has also agreed to undergo treatment for his depression.
Accordingly, respondent is hereby suspended from the practice of law for a period of one year, with the suspension stayed on the condition that respondent’s practice be monitored by relator for a period of two years and that respondent undergo psychological treatment for his depression. Additionally, prior to discontinuing treatment for his depression, respondent must provide proof to relator by way of a medical statement that treatment is no longer necessary. Costs taxed to respondent.

Judgment accordingly.

Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
*116Moyer, C.J., and Cook, J., dissent.